ACCEPTED
                                                                                          01-13-00805-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/13/2015 9:03:51 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                    IN THE
                            FIRST COURT OF APPEALS
                                   OF TEXAS                              FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
RODNEY CARNELL MAYS                        §                      2/13/2015 9:03:51 AM
                                           §                      CHRISTOPHER A. PRINE
VS.                                        §          CASE NO.    01-13-00805-CR
                                                                          Clerk
                                           §
THE STATE OF TEXAS                         §


    MOTION TO HALT THE BRIEFING SCHEDULE UNTIL THE
  RECORD IS COMPLETE OR MOTION TO EXTEND TIME WITHIN
              WHICH TO FILE APPELLATE BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, RODNEY CARNELL MAYS, appellant in the above-styled

and numbered cause, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court to halt the briefing schedule until the record is complete

or in the alternative for an extension of time within which to file the appellate brief,

and for cause would show the Court as follows:

                                           I.

      Mr. Mays was charged with the misdemeanor offense of assault on a family

member. Mr. Mays entered a plea of not guilty and proceeded to a bench trial. On

September 4, 2013, the judge found Mr. Mays guilty as charged.               After the

punishment portion of the trial, on September 5, 2013, the judge sentenced Mr. Mays

to fifty-six (56) days imprisonment in the Harris County Jail.
                                           II.

       Mr. Mays filed timely notice of appeal on September 6, 2013. Mr. Mays was

represented on appeal by Clement Fink until this court granted Mr. Fink’s Motion to

Withdraw and undersigned counsel was appointed to represent Mr. Mays on October

8, 2014. Although the reporter’s record was due to be filed on December 18, 2014, a

portion was ultimately filed on January 13, 2015.

                                          III.

       The appellate brief is due to be filed with the Court on or before February 13,

2015. No previous extensions have been requested. However, the reporter’s record

is incomplete. The testimony from the first day of the trial on guilt-innocence has

been filed. The testimony of that day concludes with the trial court continuing the

proceedings until the next day. The testimony from the second day of trial on guilt-

innocence and any testimony from the trial on punishment have not been filed.

                                          IV.

       Counsel requests that the briefing schedule in this appeal be halted until the

record is complete, or in the alternative, grant this request for an extension of time to

file the appellants’ brief. .

                                           V.

       This request is made not to delay the proceedings, but to ensure that Mr. Mays

is adequately represented.
WHEREFORE, PREMISES CONSIDERED, Mr. Mays respectfully prays that this

motion be granted and that the Court halts the briefing schedule until the record is

complete or, in the alternative, a sixty day extension of time to file the appellate brief

on or before April 14, 2015.

                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas


                                                /s/ Daucie Schindler
                                                DAUCIE SCHINDLER
                                                Assistant Public Defender
                                                Harris County Texas
                                                1201 Franklin, 13th Floor
                                                Houston Texas 77002
                                                (713) 368-0016
                                                (713) 368-9278 (Fax)
                                                Daucie.Schindler@pdo.hctx.net

                                                Attorney for Appellant,
                                                RODNEY CORNELL MAYS
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s

Motion to Halt Briefing Schedule or Extend Time within Which to File Appellate

Brief was e-mailed to the Appellate Division of the Harris County District Attorney’s

Office on this 13TH day of February, 2015.


                                       /s/ Daucie Schindler
                                       DAUCIE SCHINDLER